Citation Nr: 0838243	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  05-37 863	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for prostate cancer, 
asserted as secondary to in-service exposure to herbicides.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to March 
1968.  

The veteran presented sworn testimony in support of his claim 
during a hearing before the undersigned Veterans Law Judge in 
April 2006.  In September 2007, the appeal was remanded for 
evidentiary and procedural development.

The appeal is again REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action on his part is required.


REMAND

The service personnel records show that the veteran served in 
Korea from September 20, 1966, to March 3, 1968.  His 
military occupational specialty (MOS) was radar operator and 
he served with Headquarters and Headquarters Battery, 7th 
Missile Battalion, 2nd Artillery.  The veteran was diagnosed 
with prostate cancer in 2004.

In his statements and testimony, the veteran maintains that 
while serving in Korea, the radar station at which he worked 
was sprayed with defoliants in the springtime, and he has 
provided photographs showing an absence of grass and foliage 
there, which he attributes to the spraying of herbicides.  He 
also reports that he went to the Demilitarized Zone (DMZ) for 
rifle training while stationed in Korea.

The appeal was previously remanded for compliance with 
procedures set forth in the VA Adjudication Manual, to 
include furnishing the veteran's description of exposure to 
VA's Compensation & Pension (C&P) service and requesting a 
review of the Department of Defense's inventory of herbicide 
operations to determine whether herbicides were used as 
alleged.  Then, if the C&P Service review does not confirm 
that herbicides were used as alleged, submitting a request to 
The United States Joint Services Records Research Center 
(JSRRC) for verification of exposure to herbicides.  None of 
these actions were performed upon remand.  The veteran's 
representative has filed written argument asserting that 
further evidentiary development is needed in this case.

In the June 2008 Supplemental Statement of the Case, the AMC 
explained that because the veteran had failed to provide 
further details regarding his exposure to herbicides, no 
further evidentiary development could be performed.  The 
Board disagrees.  The record already contains information 
about the veteran's battalion and company assignments, his 
location in Korea, and his exact service dates at that 
location.  Furthermore, the veteran has submitted photographs 
which appear to show his outside duty station being free and 
clear of any growth, along with his sworn testimony that 
herbicides were used in the area of his duty station to keep 
it clear of weeds in the springtime.  Since he served from 
September 1966 to March 1968, he would have been in Korea 
during the spring of 1967, which further narrows the time 
period which must be researched.  This information is 
sufficient to trigger the VA's duty to follow the procedure 
set forth in the VA adjudication manual and request a review 
of The Department of Defense's inventory of herbicide 
operations to determine whether herbicides were used as the 
veteran alleges, and then if such review is negative to 
submit a request to the JSRRC for verification of the 
veteran's exposure to herbicides.  

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill its statutory duty to assist the veteran to 
develop the facts pertinent to the claim.  Furthermore, the 
RO is required to fully complete the development ordered by 
the Board.  Stegall v. West, 11 Vet. App. 268 (1998); Ascherl 
v. Brown, 4 Vet. App. 371, 377 (1993). 

Accordingly, the case is REMANDED for the following actions:

1.  Furnish the veteran's description of 
exposure to herbicides in Korea in the 
vicinity of his duty station with HHB 7th 
Missile Bn. 2nd Artillery between March 
1967 and May 1967 (i.e., Spring 1967) to 
C&P Service and request a review of the 
Department of Defense's inventory of 
herbicide operations to determine whether 
herbicides were used as alleged.

2.  If C&P Service review does not confirm 
that herbicides were used as alleged, 
submit a request to The United States 
Joint Services Records Research Center 
(JSRRC) for verification of exposure to 
herbicides.

3.  Provide the veteran with the 
information obtained and give him an 
opportunity to respond.

4.  Then, readjudicate the veteran's 
claim.  If the benefit sought on appeal is 
not granted, issue the veteran and his 
representative a supplemental statement of 
the case and provide the veteran an 
opportunity to respond before returning 
the case to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

